The court determined that the law was so, that it did; and judgment was for the plaintiff to recover. That although stock upon deck is more exposed to danger, and in a storm exposes the vessfel to greater risk than goods in the hole, yet-as it is the universal custom to ship goods in. the hole, with stock upon deck; when the stock upon deck is thrown overboard for the express purpose of saving from destruction the cargo in the hole, it is but reasonable that the cargo saved should bear a proportion of the loss, which was the price of its ransom.